Exhibit 10.9

DEVELOPMENT SERVICES AGREEMENT

This Development Services Agreement (“Agreement”) is made and entered into as of
the 19th day of August, 2013, by and between CHP RAIDER RANCH TX SENIOR HOUSING
OWNER, LLC, a Delaware limited liability company (“Owner”), and SOUTH BAY
PARTNERS, LTD., a Texas limited partnership (“South Bay”).

R E C I T A L S:

A. Owner is acquiring real property consisting of tracts of vacant land with a
street address of 6548 43rd Street, Lubbock, Texas 79407 (hereinafter referred
to as the “Property”), which is in proximity to The Club at Raider Ranch and The
Isle at Raider Ranch senior living facilities in Lubbock, Texas, to construct on
the Property a senior living housing project comprised of certain villas and/or
a stand-alone independent senior living facility to be constructed in phases
(collectively, the “Project”);

B. Owner wishes to employ the services of South Bay for the furnishing of
services to and for the benefit of Owner in connection with the development of
the Project; and

C. The parties hereto desire to enter into this Agreement to evidence the
respective rights and obligations of the parties with respect to the development
of the Project.

NOW, THEREFORE, for and in consideration of the premises, the mutual covenants
and agreements contained herein and Ten and No/100 Dollars ($10.00) and other
good and valuable consideration received by each of the parties hereto, Owner
and South Bay hereby agree as follows:

1. Commencement Date and Term. This Agreement shall become effective on the
date, if any, that Owner acquires the Property (“Effective Date”) and shall
continue until the date that all Phases (hereinafter defined) have been
constructed upon the Property, there are no further Phases contemplated to be
developed on the Property, and the Owner accepts the completion of the final
“punch list” required to be performed by the general contractor employed to
construct all Phases (or, if later, the date on which the services described in
Section 4 have been completed), subject to the rights of Owner and South Bay to
terminate this Agreement as provided herein. A “Phase” shall mean each portion
of the Project with its own Development Budget (as defined in Section 4(d)).
This Agreement shall be void ab initio if that certain Purchase and Sale
Agreement between Raider Ranch, LP, and CHP Partners, LP dated as of July 3,
2013 terminates without Owner acquiring the Property.

2. Appointment and Acceptance; Standard of Care. Owner hereby appoints South Bay
to act as an agent for Owner with respect to the services to be rendered
hereunder, and South Bay hereby accepts such appointment subject to the terms
and conditions herein set forth. South Bay shall perform its services hereunder
in accordance with the standard of care used by development managers that
provide services similar to the services provided for herein for projects of a
type, size, and quality similar to the proposed Project in the same market area
as the Property (the “Standard of Care”). South Bay’s breach of the Standard of
Care in connection with its services hereunder will constitute a breach of this
Agreement.



--------------------------------------------------------------------------------

3. Communications and Cooperation with Owner.

(a) South Bay shall keep Owner fully informed on a regular basis regarding all
material matters relating to the proposed Project and the development and
construction thereof. Without limitation, South Bay shall:

(i) within ten (10) days after receipt of notice by South Bay, notify Owner of
any filing of a construction lien claim against the Property, or similar lien or
encumbrance against any materials or equipment incorporated or to be
incorporated into the Project or any funds related to the Project (any of the
foregoing, a “Lien”).

(ii) within ten (10) days after receipt of notice by South Bay, advise Owner of
any complaints, claims, or disputes of which South Bay is aware that are
asserted by or against the proposed Project or the construction thereof.

(iii) regularly communicate with Owner regarding the progress of the proposed
Project and the construction thereof.

(iv) within ten (10) days following the end of each month, prepare and deliver
to Owner a written report (a “Monthly Progress Report”) on development of the
Project (but only during such time that construction of any Phase is underway)
for the prior month in a form approved by Owner, which shall include an
accrual-basis balance sheet/trial balance sheet, a weekly check register through
the end of the preceding month, and such other information and updates as shall
be reasonably requested by Owner.

(b) South Bay shall cooperate in good faith with Owner’s requests in connection
with the services to be provided hereunder. South Bay shall also use diligent
efforts to implement Owner’s policies, procedures, and decisions that are
adopted or made in connection with the design, development, and construction of
the Project upon notice from Owner. South Bay shall respond within ten (10) days
to any written questions or requests from Owner regarding matters related to
such services or the Project.

(c) South Bay shall notify Owner of any regular meetings of the development team
and any other appropriate parties during the course of development and
construction of the Project at least ten (10) days (or as soon thereafter as is
reasonably practicable) prior to such meetings and South Bay shall permit
attendance by Owner and agents and representatives of Owner at such meetings.
South Bay shall also meet with representatives of Owner (together with
development team members and others, if any, that Owner may designate) at such
times as Owner may reasonably request.

 

2



--------------------------------------------------------------------------------

(d) South Bay shall maintain books and records for the Project, including
originals (or copies thereof to the extent originals are not available) of all
contracts, change orders (including, without limitation, Material Change Orders
(hereinafter defined)), drawings, plans, specifications, and the like, and at
Owner’s request, make the same available to Owner at all reasonable times. To
the extent applicable, the accounting records constituting a part of such
documents shall be maintained in a professional and businesslike manner, in
accordance with customary development practices. In addition, at Owner’s
request, South Bay shall use commercially reasonable efforts to cause the
general contractor to make the shop drawings and product data available to Owner
at all reasonable times.

4. Administrative and Management Services. South Bay shall provide for Owner
such services with respect to the Property as set forth herein. South Bay’s
services shall be performed on behalf of Owner and shall consist of the duties
set forth below. Subject to the provisions of Section 5, South Bay is authorized
to and shall perform the following:

(a) In connection with the pre-development phase of the Project:

(i) Consult with the Owner to determine the nature and scope of the Project.

(ii) Coordinate and supervise the obtaining of all planning and building
approvals and other permits required for the construction of the Project, and
any subdivision or re-platting required in connection thereto. Not less than ten
(10) days prior to the commencement of work on any Phase, South Bay shall
prepare and deliver to Owner a schedule of all building approvals and other
permits required to complete such Phase and include an update to such schedule
in each Monthly Progress Report.

(iii) Arrange for the preparation, subject to the approval of Owner, of boundary
line surveys, ALTA surveys, as built surveys, topographic surveys, soil tests,
and other similar surveys and tests related to the usability of the Property and
the development of the Project, and advise Owner of any unexpected or important
results that could have a material effect on the development and construction of
the Project, and recommend to Owner appropriate actions.

(iv) Negotiate with federal, state, and local authorities regarding all
site-related utility, traffic and transportation issues.

(v) At the appropriate time, recommend to Owner and engage, in accordance with
the terms and conditions of this Agreement, one or more contractors to assist in
the relevant pre-development or pre-construction services, without prejudicing
the selection of the principal general contractor.

(b) Negotiate in the name of and on behalf of Owner, and submit to Owner for its
approval and execution the following:

(i) one or more construction contracts with general contractor(s) (each, a
“Contractor”) to construct each Phase upon the Property, which construction
contract(s) shall be on the standard AIA form of agreement on a stipulated sum
or guaranteed maximum price basis, with such modifications thereto as are
requested or approved by Owner (each, a “General Construction Contract”);

 

3



--------------------------------------------------------------------------------

(ii) one or more contracts with architects (each, an “Architect”) for the design
of each Phase upon the Property (each an “Architect’s Contract”);

(iii) one or more contracts with engineering and professional firms (each, an
“Engineering Firm”) for the design of each Phase (each, an “Engineering
Contract”); and

(iv) those contracts with other professionals (“Professionals”) that are
reviewed and approved by Owner pursuant to Section 5(a) herein below, in
connection with the design and construction of each Phase (each an “Other
Contract,” and collectively with each General Construction Contract, Architect’s
Contract and Engineering Contract, the “Owner’s Development Agreements”).

It is acknowledged and agreed that this Agreement contemplates that South Bay
will handle all day-to-day matters under Owner’s Development Agreements and
shall administer Owner’s rights and obligations under Owner’s Development
Agreements. Accordingly, where permitted, in the context of each Owner’s
Development Agreement, South Bay shall be identified as “Owner’s Representative”
or such similar term, appointing South Bay as the party to receive and deliver
notices from and to the counterparty of such Owner’s Development Agreement on
Owner’s behalf and empowering South Bay to enforce Owner’s rights under such
Owner’s Development Agreement. Owner shall look solely to each Contractor,
Architect, Engineering Firm, and Professional for the content of the services
performed by such Contractors, Architects, Engineering Firms and Professional
(and the professionals and service providers engaged and/or supervised by such
parties) under the Owner’s Development Agreements; provided however, the
immediately preceding clause shall in no way limit the liability of South Bay
for its failure to comply with its obligations under this Agreement.

(c) Negotiate and enter into such other contracts as South Bay shall deem
necessary or required in connection with the design, planning, and construction
of each Phase on the Property in accordance with the approved Development Budget
(each, individually, a “South Bay Development Agreement” and collectively, the
“South Bay Development Agreements”).

(d) Prepare budgets for the development of the Property for the period from the
Effective Date to the date of issuance of certificate(s) of occupancy for the
final Phase by the applicable authority of the municipality in which the
Property is situated and periodically update the budgets, subject to Owner’s
approval, including the pre-development budget, the construction budget and a
composite budget (the “Development Budget”) accounting for all development costs
including hard and soft costs, reserves for operating shortfalls during the
lease-up of the Project, a cost overrun contingency, legal fees and the
Development Fee, but which shall exclude South Bay’s overhead and

 

4



--------------------------------------------------------------------------------

corporate office costs. After the Owner and South Bay have finalized a
Development Budget, it shall be attached to this Agreement as Exhibit “B”.
Notwithstanding any language to the contrary herein, Owner and South Bay
acknowledge that there will be multiple Development Budgets, one for each Phase,
with Phase I contemplated to include a stand-alone independent living facility
and multiple villas and with the Phase I Development Budget to be the first
Development Budget to be attached to this Agreement as Exhibit “B”. All
references to the contingency line item or words to like effect shall mean the
contingency line item(s) in the Development Budget.

(e) Supervise Architect in the preparation of architectural plans, drawings and
specifications for the Project.

(f) Arrange and supervise the preparation by Architect of a schematic design
set, pricing set and construction set of drawings.

(g) Supervise the Engineering Firm in the preparation of a civil site plan,
drawings, and specifications for the Project.

(h) Supervise the procurement of bids for the development and construction of
the Project, provided that (i) all bid documents, including forms of agreements
between Owner and the Contractor and other ancillary forms, will require Owner’s
prior approval, (ii) South Bay shall notify Owner in writing twenty (20) days in
advance of when an agreement will be needed to be included in a bid package, to
give Owner adequate time to prepare a form of agreement for inclusion in the bid
package, and (iii) if Owner elects not to provide a form of agreement, South Bay
shall nevertheless cause the proposed form of agreement to conform to any
requirements of Owner. Notwithstanding the foregoing, with respect to bids for
subcontracts under the General Construction Contract(s) with a Contractor, South
Bay’s only obligation shall be to ensure that such General Construction Contract
contains provisions with respect to the foregoing requirements.

(i) Use diligent efforts to keep the development and construction costs from
exceeding the Development Budget as a whole and on a line item basis (subject to
South Bay’s rights to make certain reallocations within the Development Budget
as expressly provided in Section 4(o) of this Agreement), including developing
and implementing a procedure or system of cost control and track actual and
projected costs.

(j) Assign to the development and construction of the Project such staff as may
be reasonably required to perform its services hereunder in accordance with the
Standard of Care and to monitor the timely completion of the Project, including
a project manager, all of whom must be actively involved in development and
construction of the Project at all times during the course of the development
and construction of the Project, and must visit the Property with sufficient
frequency so that South Bay may perform its services hereunder in accordance
with the Standard of Care.

 

5



--------------------------------------------------------------------------------

(k) Establish (subject to Owner’s approval), direct, coordinate, administer,
monitor and supervise the performance of the other members of the Project
development team, including the Contractor, Architect, Engineering Firm or other
Professional, or any subcontractors and use commercially reasonable efforts to
ensure that activities and services performed by such parties are in material
conformance with the terms of the applicable contracts and the Requirements
(hereinafter defined). South Bay shall notify Owner within ten (10) days of
South Bay learning that the services performed by any other members of the
Project development team, including, without limitation, the Contractor,
Architect, Engineering Firm, Professional or any subcontractors are not in
material conformance with the terms of the applicable contracts or the
Requirements. Further, South Bay shall use commercially reasonable efforts to
ensure that any corrections to any work that is deficient or out of compliance
with the applicable contracts or the Requirements is timely made by or on behalf
of the Contractor.

(l) Ensure that Architect is inspecting the Property to determine whether the
Project is being constructed in accordance with the site plan and construction
drawings and specifications.

(m) Recommend and advise Owner concerning possible Material Change Orders
(hereinafter defined) and cost savings where appropriate and enter into other
change orders in accordance with the provisions of Section 6.

(n) Prepare and deliver to Owner a construction and critical path schedule
(including a detailed draw down and trade sequencing schedule with projected
date(s) that each Phase will be completed) and updates thereto delivered with
each Monthly Progress Report and as necessary to reflect any material changes
thereto.

(o) Prepare and compile any Draw Request as hereinafter defined and reallocation
(a “Reallocation”) of line items in the Development Budget (both to account for
those line items having excess funds and reallocation of contingency line items
to other line items that require excess funds), including review and approval of
each pay application from the Contractor and other parties that contracted to
perform services and/or supply materials to the development and/or construction
of any Phase. South Bay shall deliver and provide Owner with each Draw Request
for review, approval, and submission to Project Lender pursuant to
Section 6(b)(ii) of this Agreement. With respect to each Reallocation, South Bay
shall provide a copy for Owner’s review and approval (such approval to be deemed
given if Owner fails to give notice of disapproval within twenty (20) days of
receipt thereof). Notwithstanding the foregoing, South Bay shall, without
Owner’s approval but subject to any limits set forth in any documents evidencing
a loan to Owner for the development and construction of a Phase (any such loan,
a “Project Financing”), be entitled to reallocate any contingency line items or
cost savings realized under any line items to cover any overages in any other
line items in the Development Budget other than overages (i) for Hard Costs
(hereinafter defined) covered under a guaranteed maximum price construction
contract or a stipulated price construction contract with the general
contractor, or (ii) caused by the gross negligence, willful or wanton
misconduct, fraud, intentional misrepresentation, criminal conduct, bad faith or
a knowing violation of law (“Bad Conduct”) or negligence of South Bay or its
affiliates, but otherwise South Bay shall have no authority to, and shall not,
permit an expenditure to exceed the amount specified for that expenditure in the
Development Budget without the consent of Owner.

 

6



--------------------------------------------------------------------------------

(p) Arrange for insurance for the development and construction of each Phase of
the Project as reasonably requested by Owner, and/or, if applicable, the lender
providing the Project Financing (the “Project Lender”), all of which insurance
costs, to the extent not payable by the applicable Contractor, Architect,
Engineering Firm, or other Professional under an Owner’s Development Agreement
or South Bay Development Agreement, shall be included in the applicable
Development Budget and paid by Owner. Notwithstanding the foregoing, any
professional liability insurance obtained by South Bay shall be at the sole cost
and expense of South Bay and shall not be included within any Development
Budget, it being understood and acknowledged that South Bay, by execution of
this Agreement, has not agreed to maintain, nor is South Bay required hereby to
maintain, any professional liability insurance.

(q) Process and use its commercially reasonable efforts to obtain all necessary
site and zoning approvals and licenses, other than healthcare related licenses,
if any, for each Phase and for the use and operation of the Project for its
primary intended uses as set forth in the recitals or as otherwise communicated
to South Bay by Owner.

(r) Facilitate for Owner and the Project Lender a written construction
inspection report of the status of the development of the Project, in a form
approved by Owner and any Project Lender, to be provided monthly with the
Monthly Progress Report or more frequently, and if required by the Project
Lender prepared by an independent construction inspection consultant
(“Consultant”) to be selected by the Project Lender.

(s) Prepare and deliver to Owner other design or construction cost estimates and
reports as required by Owner, including monthly progress reports, on the
progress and cost of construction and, if requested by Owner, make
recommendations as to the drawing of funds from any Project Lender to cover the
cost of design and construction of the Project.

(t) Cooperate with Manager in connection with the Marketing Services (as
hereinafter defined).

(u) Use its diligent and commercially reasonable efforts to accomplish the
timely completion of the construction of each Phase in accordance with the plans
and specifications and the time schedules for such completion to be approved by
Owner.

(v) Coordinate with Architect the issuance of a Certificate of Substantial
Completion (as contemplated under AIA Form B141) for each Phase and supervise
and conduct with the Architect and general contractor a final inspection of each
Phase in the presence of Owner. Following such final inspection, South Bay shall
prepare, in concert with Architect and the general contractor, a final report
describing the final punch list items and, after approval thereof by Owner
(which approval shall not be unreasonably withheld, conditioned, or delayed),
supervise the general contractor and/or subcontractors, as appropriate, in the
satisfaction of such final punch list items in accordance with the terms of this
Agreement.

 

7



--------------------------------------------------------------------------------

(w) Implement any decisions of the Owner made in connection with the design,
development and construction of the Project or any policies and procedures
relating thereto.

(x) Provide Owner with other reasonable services in connection with the
construction of the Project thereon as are customarily provided by a development
manager, and as may be mutually agreed to by Owner and South Bay.

(y) Assist Owner in complying with the Requirements and use diligent efforts to
cause the Project to comply with Requirements, including using diligent efforts
to cause the development team and other contractors, subcontractors, and other
consultants that perform work or services for the Project to comply with the
Requirements in connection with their work or services. South Bay shall also
itself comply with the Requirements when performing its services hereunder, and
without limitation shall at its own expense maintain at all times during the
term of this Agreement all licenses, permits, and other certifications required
under applicable laws to perform its services hereunder. “Requirements” means
the requirements of this Agreement, the Development Budget, any business plan,
any applicable construction schedule, all insurance requirements, any site
plans, any construction drawings and specifications for the Project, applicable
laws, all permits issued in connection with the development and construction of
the Project, any agreements or other documents to which Owner may be bound that
are disclosed or available to South Bay, and the requirements of any Project
Lender, collectively, as the foregoing may be amended or supplemented.

(z) Use commercially reasonable efforts to ensure that all contract documents
for the Project require that all materials and equipment installed during in the
Project will be new unless otherwise specified.

(aa) Deliver any additional reports or deliveries reasonably required by Project
Lender (provided, however, that any material third-party costs borne by South
Bay on account of such reporting obligations shall be paid or reimbursed by
Owner to South Bay within thirty (30) days of Owner’s receipt of an invoice
therefor from South Bay).

(bb) Make all payments to service providers required to develop each Phase to
Final Completion (as hereinafter defined) subject to South Bay’s receipt of cost
advances and reimbursements which Owner is required to fund pursuant to
Section 7 hereof. Further, South Bay shall, subject to South Bay’s receipt of
cost advances and reimbursements which Owner is required to fund pursuant to
Section 7 hereof, make all payments required to all third parties in conformity
with the requirements of the construction lien law of the State of Texas so that
the Project remains free of mechanics’ liens or any similar claim arising in
equity.

 

8



--------------------------------------------------------------------------------

5. Limitations and Restrictions. Notwithstanding any other provision of this
Agreement to the contrary, South Bay shall not bind or attempt to bind Owner or
incur any obligation on behalf of Owner except as herein otherwise specifically
provided. Notwithstanding any provisions of this Agreement, South Bay shall not
take any action, expend any sum, make any decision, give any consent, approval
or authorization or incur any obligation with respect to any of the following
matters unless and until the same has been approved in writing by Owner:

(a) Approval of all material construction and architectural contracts and all
material architectural plans, specifications and drawings and/or major
alteration of any improvements contemplated thereby except for agreements for
which Owner provides an express written delegation of approval rights to South
Bay. For purposes hereof a material contract or agreement is one in which the
costs to be incurred thereunder exceed $100,000 or more than one (1) year in
duration if not cancellable on thirty (30) days’ notice without penalty.

(b) Any Material Change Order (hereinafter defined).

(c) Expending more than what South Bay in good faith believes to be the fair,
reasonable market value at the time and place of contracting for any goods
purchased or leased, or services engaged on behalf of Owner, or otherwise, in
connection with the Project.

(d) Except in connection with any change order permitted hereunder, modification
of the final Owner approved drawings and specification or Development Budget.

(e) Subject to Section 4(n), authorize any expenditure that will exceed the
applicable line item in the Development Budget.

(f) Owner shall approve or disapprove the matters set forth in this Section 5
within ten (10) business days of its receipt of the request for its approval.
Any failure by Owner to approve or disapprove the matters set forth in this
Section 5 within such ten (10) business day period shall increase the Project
construction schedule by the length of Owner’s delay beyond ten (10) business
days in responding to the request for approval.

6. Change Orders.

(a) A “Material Change Order” shall be defined as any change order that with
respect to any single change involves an amount in excess of $10,000 or with
respect to all changes in the aggregate an amount in excess of $50,000.

(b) South Bay may at any time and from time to time request or propose a
Material Change Order (each, a “Developer-Initiated Material Change Order”).
Likewise, Owner may at any time and from time to time direct a Material Change
Order which Material Change Order may be based partly or entirely upon the
recommendations of South Bay or at Owner’s direction (each, an “Owner-Initiated
Material Change Order”). Any Developer-Initiated Material Change Order or
Owner-Initiated Material Change Order shall be governed by the following
provisions of this Section 6.

 

9



--------------------------------------------------------------------------------

(i) Upon South Bay’s receipt of notice from Owner indicating an Owner-Initiated
Material Change Order and at South Bay’s volition in the case of a
Developer-Initiated Change Order, South Bay shall, or shall cause the general
contractor, to prepare and furnish to Owner a signed statement (each, a
“Material Change Order Proposal”) setting forth South Bay’s or the general
contractor’s, as the case may be, best estimate together with supporting
documentation therefor (including contractor proposals and all other support
used as the basis for its estimate) of the increase in Development Budget
resulting from the proposed Material Change Order.

(ii) Owner shall render a decision with respect to a Material Change Order
within ten (10) days (subject to extension, not to exceed an aggregate approval
period of twenty (20) days, if there is a Project Financing and Project Lender
requires in excess of ten (10) days to approve the Material Change Order) of its
receipt of such Material Change Order Proposal. Any failure by Owner to approve
or disapprove the Material Change Order proposal within such ten (10) day period
shall increase the Project construction schedule by the length of Owner’s delay
beyond ten (10) days in responding to the Material Change Order Proposal. If
Owner approves the Material Change Order Proposal, then South Bay shall, or
shall cause Contractor to, prepare and deliver to Owner for execution a written
Material Change Order authorization (each, a “Material Change Order
Authorization”) that shall (i) authorize and order the accomplishment of the
proposed Material Change Order as set forth in such Material Change Order
Proposal, and (ii) authorize the budget adjustment as set forth in such Material
Change Order Proposal (and the Development Budget shall be adjusted by the
amount of such budget adjustment).

(iii) South Bay hereby acknowledges that no Material Change Orders shall be
permitted hereunder without approval by Owner and that South Bay shall not
proceed with any proposed Material Change Order, or allow any contractor to
proceed with any proposed Material Change Order, unless and until the Owner has
approved the same.

(c) Any change order other than a Material Change Order shall be in writing and
may be entered into by South Bay on behalf of Owner or Owner on its own,
provided that with respect to change orders entered into by South Bay on behalf
of Owner such change order will not (i) violate any Requirements, (ii) result in
a deviation from or modification to the Development Budget (after giving effect
to the other anticipated expenditures in that line item, but allowing for
permitted deviations, including deviations pursuant to Section 4(n)),
(iii) create a reasonably foreseeable risk of adversely affecting the progress
of the construction of the Project or the schedule related thereto, (iv) affect
the number of villas or units, as applicable, or (v) materially affect the
square footage of villas or units, as applicable, and the party initiating the
same shall promptly provide the other party with a copy of any such Change Order
and notice of any budget adjustment on account thereof. Neither Owner nor South
Bay shall initiate or approve a non-written change order.

 

10



--------------------------------------------------------------------------------

7. South Bay’s Fee, Cost Advances/Reimbursements, Promoted Interest Payments and
Management Agreement.

(a) Development Fee. In consideration of the services to be rendered by South
Bay hereunder, Owner shall pay to South Bay an amount (“Development Fee”) equal
to four percent (4%) of the total Approved Development Costs (hereinafter
defined) of each Phase. “Approved Development Costs” shall mean the development
costs set forth in each Development Budget, specifically excluding land
acquisition costs, as last approved prior to the commencement of construction of
each Phase, plus any costs incurred due to a change in the scope of the
development and construction of the Project requested or initiated by Owner, or
due to upgrades in the scope (including those due to legal Requirements)
approved by Owner and which were not necessitated by South Bay’s fault. The
Development Fee shall be payable as follows:

(i) The Development Fee shall be paid to South Bay in three components: (1) an
initial fee (the “Initial Development Fee”) in an amount equal to twenty percent
(20%) of such Development Fee; (2) a portion of the fee (the “Monthly
Development Fee”) in an amount equal, in the aggregate, to seventy percent
(70%) of such Development Fee; and (3) the final portion of the fee (the “Final
Development Fee”) equal to ten percent (10%) of such Development Fee.

(ii) The Initial Development Fee shall be paid upon the groundbreaking of
construction of each Phase.

(iii) The Monthly Development Fee shall be paid in equal monthly installments,
on the fifteenth (15th) day of each calendar month (or concurrently with any
construction draws under the Project Financing) during the period commencing one
month after the payment of the Initial Development Fee and continuing for the
estimated number of months to complete construction of the applicable Phase.
Notwithstanding anything to the contrary in the foregoing, the Monthly
Development Fee shall be no less than Ten Thousand Dollars ($10,000); provided,
however, that if Owner elects to proceed with the construction of a stand-alone
senior living facility (as contrasted to villas) on the Property, the
Development Fee shall be appropriately reconciled such that South Bay shall
receive an aggregate Development Fee of total Project costs (including all
Phases previously completed with respect to which South Bay provided services
hereunder), excluding land acquisition costs, of four percent (4%) of total
Project costs (including all Phases previously completed with respect to which
South Bay provided services hereunder). Owner may revise the period during which
the Monthly Development Fee is paid based upon a more current estimation of the
time to complete construction as reasonably determined by Owner and may amortize
the remaining portion of the Monthly Development Fee over the remaining portion
of such revised period. If South Bay is terminated under this Agreement, South
Bay shall no longer be entitled to receive any portion of the Monthly
Development Fee.

 

11



--------------------------------------------------------------------------------

(iv) The Final Development Fee for an applicable Phase shall be funded into a
development fee holdback account (“DHA”) thirty (30) days after Final Completion
(as hereinafter defined) of the applicable Phase with its own Development
Budget. The DHA for an applicable Phase shall be released to South Bay when the
operations of the applicable Phase (i.e., net operating income after a FF&E
reserve payment of $500/unit in the first year of operations and increasing at
three percent (3%) per annum) support a debt service coverage ratio of 1.10:1.00
for a trailing six (6) month period. Notwithstanding the foregoing, if (i) there
is no Project Financing, then an imputed debt of sixty-five percent (65%) loan
to value, 30 year amortization, and the interest rate most recently offered by
Fannie Mae and/or Freddie Mac for similar projects will be used, and (ii) if an
entire Phase is sold by Owner to a third party not under common control with
Owner, the DHA for such Phase shall be released to South Bay. “Final Completion”
means the stage in the progress of the construction of the applicable Phase,
after substantial completion when all of the following have been accomplished:
(i) the construction of the applicable Phase, including all “punch list” items,
has been completed, and (ii) without limitation, the following have been
delivered to Owner (and, as applicable, the Project Lender):

a) Final and unconditional lien waivers from the Contractor and all other
contractors and all subcontractors and materialmen performing work or supplying
materials in connection with the development and construction of the applicable
Phase, as well as from any consultants, subconsultants, or trust funds that have
lien rights at that time (or, if any of these persons refuse to provide a final
unconditional lien waiver, adequate security in the form of a surety bond,
letter of credit, or other collateral or commitment that is sufficient to
discharge any claim by that person if established and is reasonably satisfactory
to Owner).

b) If requested by Owner, an ALTA as built completion survey in form reasonably
acceptable and certified to Owner and a title company designated by Owner.

c) All evidence of final completion required by Project Lender under the loan
documents governing the Project Financing.

d) All maintenance and operating instructions and manufacturer warranties for
the applicable Phase.

e) Written consent (or confirmation of no objection) to applicable final payment
from all sureties (if any) that issued bonds in connection with the construction
of the applicable Phase.

f) Evidence or certification of satisfaction of all construction and completion
obligations in any guarantees or similar undertakings entered into in connection
with any Project Financing or the obtaining of any permits for the for the
applicable Phase.

 

12



--------------------------------------------------------------------------------

g) Any remaining permits required under Requirements, required to operate the
for the applicable Phase for its intended use and which relate to the physical
construction of the for the applicable Phase, or otherwise contemplated in this
Agreement in connection with the applicable Phase, including the issuance of a
final certificate of occupancy for the applicable Phase, in all cases with no
conditions other than those that are reasonably acceptable to Owner.

(b) Cost Advances/Reimbursements and Cost Savings. South Bay shall be advanced
and/or reimbursed for any and all costs incurred in connection with the Project
including but not limited to architectural costs, engineering costs, market
studies and legal costs if and to the extent such costs are set forth in a
Development Budget. All requests for cost advances and/or reimbursement shall be
submitted to Owner as follows:

(i) Owner’s Equity Funding. If cost advances and/or reimbursements are to be
funded by Owner, then South Bay shall submit a request for cost advance and/or
reimbursement (an “Owner Cost Request”) to Owner in a form approved by Owner in
its reasonable discretion for review and, absent any Owner objection to the
matters contained therein, South Bay shall be paid within twenty (20) days of
receipt by Owner. In the event that Owner objects to any item set forth in the
Owner Cost Request, then Owner shall (i) provide written notice (an “Objection
Notice”) to South Bay of such within the aforementioned twenty (20) day period
(failure to deliver such notice being deemed a waiver by Owner to object to such
Cost Request) and (ii) fund those items set forth in such Owner Cost Request
that are not found to be objectionable. Upon delivery of an Objection Notice by
Owner, South Bay and Owner shall each use commercially reasonable efforts to
resolve the objection set forth in such Objection Notice.

(ii) Project Lender Funding. If cost advances and/or reimbursements are to be
funded by any Project Financing, South Bay shall submit a draw request (a “Draw
Request”) in the form required by Project Lender, for review by Owner. Within
ten (10) days of receipt of a Draw Request from South Bay, Owner shall either
(i) submit such Draw Request to Project Lender for payment pursuant to the draw
procedures under the governing loan documents or (ii) deliver written notice (a
“Draw Objection”) objecting to such Draw Request to South Bay (failure to
deliver such Draw Objection being deemed a waiver by Owner to object to such
Draw Request). In the event that Owner delivers a Draw Objection to South Bay
per clause (ii) of this subparagraph, then South Bay shall deliver a revised
Draw Request to Owner for review within ten (10) days of delivery of such Draw
Objection, in which event the review procedure described above in clauses
(i) and (ii) of this subparagraph shall apply with respect to such revised Draw
Request. In the event that the Project Lender objects to a Draw Request
submitted to Lender by Owner pursuant to clause (i) of this subparagraph (a
“Project Lender Objection”), then South Bay shall submit a revised Draw Request
to Owner within ten (10) days of receipt of notice of such Project Lender
Objection and in such event the review procedure described above in clauses
(i) and (ii) of this subparagraph shall apply with respect to such Draw Request.

 

13



--------------------------------------------------------------------------------

It is acknowledged and agreed that it is the intent of Owner and South Bay that
all Owner Cost Requests and Draw Requests proper for funding (e.g., for a
payment due under an Owner’s Development Agreement or a South Bay Development
Agreement, the cost of which is in a Development Budget) be funded by Owner to
South Bay within twenty (20) days of submission to Owner of the Owner Cost
Request or Draw Request, as the case may be, by South Bay. Without limiting the
foregoing, if a Project Lender fails to fund a Draw Request which is appropriate
for payment under the provisions of this Agreement, Owner shall make the
required payment to South Bay within sufficient time to allow South Bay to make
the payment provided for in the Draw Request when due to the applicable
contractor; provided however, in no event shall Owner be obligated to make the
payment contemplated by the immediately preceding clause prior to the date that
is twenty (20) days after the initial submission of such Draw Request to Owner
pursuant to Section 7(b)(ii) above. Further, in no event shall Owner be required
to make such payment if Project Lender’s delay in funding pursuant to such Draw
Request is attributable to South Bay’s failure to use commercially reasonable
efforts in preparing and submitting a Draw Request that complies in all material
respects with the requirements of Project Lender.

(c) Any savings resulting from development of any Phase at a cost below the cost
established for such Phase in the Development Budget will accrue to the benefit
of Owner.

(d) Promoted Interest Payment. In connection with each Phase, South Bay shall
have the opportunity to earn a promoted interest payment as set forth on Exhibit
“C” (the “Promoted Interest”). If there is a default by South Bay pursuant to
Section 10 which is not cured within any applicable notice and cure periods, or
this Agreement is terminated by South Bay, pursuant to Section 9(b) (failure of
groundbreaking to occur within twelve months of Effective Date), the Promoted
Interest shall terminate and South Bay shall lose its right to any Promoted
Interest which may have accrued. In all other instances, South Bay’s rights to
the Promoted Interest and distributions on account thereof shall survive the
termination of this Agreement.

(e) Management Agreement. It is acknowledged and agreed that the parties
contemplate that upon substantial completion of each Phase, such Phase shall be
added as part of the “Facility” by amending the Management Services Agreement
(the “Management Agreement”) with Integrated Senior Living LLC (the “Manager”)
under which The Club at Raider Ranch and The Isle at Raider Ranch senior living
facilities are managed. Further, prior to the substantial completion of a Phase,
Manager hereby agrees to provide certain Pre-Opening Services (as hereinafter
defined), to the extent provided in the applicable Development Budget and paid
to Manager, through the date on which each Phase commences operations.
“Pre-Opening Services” shall include:

(i) Recruiting, training, and employing staff required for the Phase;

(ii) Negotiating concession contracts and leases for the Phase, to the extent
required;

 

14



--------------------------------------------------------------------------------

(iii) Promoting and advertising the Phase, including opening celebrations and
related activities;

(iv) Equipping the Phase with the initial inventories required for the operation
of the Phase; and

(v) In general, rendering such other miscellaneous services incidental to the
preparation and organization of the Phase’s operations as may be reasonably
required for the Phase to be adequately staffed and capable of operating on the
opening date contemplated by the construction schedule, including the
development and implementation of marketing and sales programs, accounting and
budgeting controls and similar operation items.

8. Guaranties. Prior to groundbreaking on each Phase, Craig W. Spaulding (the
“Completion Guarantor”) shall provide a completion guarantee in customary form
reasonably acceptable to the Completion Guarantor of completion of the
applicable Phase (the “Completion Guaranty”). The Completion Guaranty will be
conditioned upon Owner performing its obligations under this Agreement.
Completion Guarantor’s liability under the Completion Guaranty shall not be
duplicative of South Bay’s liability under its indemnity in Section 11(b).

9. Default by Owner and Termination.

(a) In the event of default by Owner hereunder, South Bay shall give Owner
written notice of default and an opportunity to cure such default as follows:

(i) With respect to a monetary default, Owner shall have fifteen (15) days to
cure; and

(ii) With respect to a nonmonetary default, Owner shall have thirty (30) days to
cure provided that if the breach is not susceptible to cure within thirty
(30) days, if Owner commences to cure said nonmonetary default within said
thirty (30) day period and, thereafter, diligently causes such default to be
cured, such period shall be extended for an additional sixty (60) days.

(b) South Bay may, by notice to Owner, terminate this Agreement if
groundbreaking of construction of Phase I of the Project does not occur within
twelve (12) months after the Effective Date.

(c) The cure period shall commence upon delivery of written notice of default in
accordance with the notice provision set forth in Section 14(a).

(d) In the event the default is not timely cured, South Bay may terminate this
Agreement and/or bring suit for actual damages actually incurred by South Bay
(but not for indirect, incidental or consequential damages) as South Bay’s sole
and exclusive remedies hereunder subject to the indemnities in Section 11(a).

 

15



--------------------------------------------------------------------------------

10. Default by South Bay and Termination.

(a) Owner may by notice to South Bay terminate this Agreement, if any of the
following events occurs:

(i) any breach by South Bay under this Agreement, if, with respect to a monetary
default, the breach is not cured within fifteen (15) days, and with respect to a
nonmonetary default, the breach is not cured with thirty (30) days, provided
that if the breach is not susceptible to cure within thirty (30) days, if South
Bay commences to cure said nonmonetary default within said thirty (30) day
period and, thereafter, diligently causes such default to be cured, such period
shall be extended for an additional sixty (60) days. Any cure period hereunder
shall commence upon delivery of written notice of default in accordance with the
notice provision set forth in Section 14(a);

(ii) a failure by Guarantor to make payments required under the Completion
Guaranty if such failure is not cured within fifteen (15) days after delivery of
written notice of default in accordance with the notice provision set forth in
Section 14(a);

(iii) with respect to South Bay, there is (a) a case under Title 11 of the U.S.
Code, as now constituted or hereafter amended, or under any other applicable
federal or state bankruptcy law or other similar law, (b) the appointment of (or
a proceeding to appoint), (c) an attachment, execution or other judicial seizure
of (or a proceeding to attach, execute or seize) a substantial property
interest, (d) an assignment for the benefit of creditors or (e) insolvency,
dissolution or liquidation; provided, however, that an event described in clause
(a), (b) or (c) shall not be included if the same is (1) involuntary and not at
any time consented to, (2) contested within thirty (30) days of commencement and
thereafter diligently and continuously contested and (3) dismissed or set aside,
as the case may be, within ninety (90) days of commencement;

(iv) South Bay or any of its affiliates engage in Bad Conduct in connection with
the Project; or

(v) South Bay suspends or discontinues its services hereunder without Owner’s
prior approval and for reasons other than Owner’s failure to pay amounts due to
South Bay under this Agreement or Owner’s default or material breach hereunder,
and fails to recommence such services within ten (10) days after receipt of
notice from Owner.

(b) Owner may, by notice to South Bay, terminate this Agreement if any of the
following events occurs:

(i) if there are one or more delays in the original construction schedule for
any Phase that in the aggregate exceed 120 days for such Phase (except to the
extent caused by a change in the schedule imposed or approved by Owner, other
delay caused by Owner, or delay caused by force majeure), except that Owner
shall exercise any termination under this Section 10(b)(i) with respect to a
given delay no later than 60 days following the later of (i) Owner’s receipt of
written notice from South Bay of the delay or (ii) the end of the delay;

 

16



--------------------------------------------------------------------------------

(ii) the failure by South Bay, in the good faith judgment of Owner, to provide
effective management of the development and construction of the Project pursuant
to this Agreement if such failure (i) has or is expected to have a material and
adverse effect upon Owner or the Project, and (ii) is not cured within the cure
period applicable under this Agreement.

(c) In the event of termination under this Section 10, Owner shall pay South Bay
within thirty (30) days after the date of termination the portion of the Monthly
Development Fee that has accrued as of the date of the termination and remains
unpaid, except that in the case of a termination under Section 10(a), the
foregoing payments will be reduced by expenses, losses, damages, and liabilities
incurred by Owner or its affiliates that arise out of South Bay’s default. No
portion of the Final Development Fee that has not been paid as of the
termination date will be payable in connection with a termination of this
Agreement under Sections 10(a) or 10(b).

(d) Upon the termination (whether by expiration of time or otherwise) of this
Agreement, South Bay shall promptly (a) surrender and deliver to Owner any space
in the Property or Project occupied by South Bay clean and free of debris and
South Bay’s personal property, (b) deliver to Owner or to Owner’s designee any
funds of Owner held by South Bay with respect to the development and
construction of the Project, (c) upon Owner’s request, deliver to Owner or its
designee all records and keys in South Bay’s possession or control in connection
with the Project, (d) assign any and all of South Bay’s rights and/or warranties
under the South Bay Development Agreements to Owner, and (e) furnish all
information and, at Owner’s sole cost and expense, take all action as Owner may
reasonably require (including cooperating with a new developer for such time as
may be required by Owner) to effectuate an orderly, efficient, and systematic
transfer of South Bay’s duties and obligations under this Agreement to a new
person designated by Owner. South Bay shall deliver to Owner a final accounting
of development and construction of the Project up to and including the effective
date of the termination within fifteen (15) days after that effective date.
South Bay may, at South Bay’s expense, retain a copy of any records, subject to
Section 14(k).

11. Indemnity.

(a) Owner hereby indemnifies, defends, and holds South Bay, its partners,
members, directors, officers, agents, and employees harmless of and from all
actual damages, including attorneys’ fees and expenses incurred, paid or
suffered by South Bay and claims asserted against South Bay, its partners,
members, directors, officers, agents, and employees to the extent arising out of
or relating to (i) any breach by Owner of a requirement under this Agreement, or
(ii) any Bad Conduct of Owner in connection with any matter related to this
Agreement or the development and construction of the Project (except where
arising out of the negligence or willful misconduct of South Bay or any of its
employees, its partners, members, directors, officers, or agents).

 

17



--------------------------------------------------------------------------------

(b) South Bay hereby indemnifies, defends, and holds Owner, its partners,
members, directors, officers, agents, and employees harmless of and from all
actual damages, including attorneys’ fees and expenses incurred, paid, or
suffered by Owner and claims asserted against Owner, its partners, members,
directors, agents, and employees to the extent arising out of or relating to
(i) any breach by South Bay of a requirement under this Agreement or (ii) any
Bad Conduct of South Bay in connection with any matter related to this Agreement
or the development and construction of the Project (except where arising out of
the negligence or willful misconduct of Owner or any of its employees, its
partners, members, directors, or agents).

12. Key Principals. Craig W. Spaulding, an individual, shall at all times during
the term of this Agreement, if alive, (a) be an active member of South Bay,
(b) maintain decision making control with respect to South Bay, and (c) hold,
directly or indirectly, at least a fifty-one percent (51%) equity interest in
South Bay, provided, that any interests owned by or held in trust for members of
Craig W. Spaulding’s family shall be deemed owned by Craig W. Spaulding.

13. Conveyance by Owner. The parties acknowledge and agree that Owner
anticipates conveying each Phase to an entity under common control with Owner
upon substantial completion of each Phase. Such conveyance shall be conditioned
upon such entity under common control with Owner assuming the obligations under
this Agreement concerning the payment of the Promoted Interest to South Bay.
Further, South Bay covenants and agrees to cooperate in connection with such
conveyance and in connection with the transitioning of the Phase to management
by Manager under the Management Agreement.

14. Miscellaneous.

(a) All notices, approvals and other communications provided for in this
Agreement shall be in writing and may be delivered (i) personally, (ii) by
United States registered or certified mail, postage prepaid, (iii) by Federal
Express or other reputable courier service regularly providing evidence of
delivery (with charges paid by the party sending the notice), or (iv) by
facsimile or as a PDF or similar attachment to an email, provided that such
telecopy or email attachment shall be followed within one (1) business day by
delivery of such notice pursuant to clause (i), (ii) or (iii) above. Any such
notice to a party shall be addressed to the following address (subject to the
right of a party to designate a different address for itself by notice similarly
given):

TO SOUTH BAY:

South Bay Partners, Ltd.

5307 East Mockingbird Lane

Suite 1010

Dallas, Texas 75206

Attention: Craig Spaulding

Office: 214-800-2855

Telecopier: 214-370-2699

Email: cspaulding@southbayltd.com

 

18



--------------------------------------------------------------------------------

With Copy To:

Arent Fox LLP

1717 K Street, NW

Washington, DC 20036

Attention: Kenneth S. Jacob, Esq.

Office: 202-775-5750

Telecopier: 202-857-6395

Email: kenneth.jacob@arentfox.com

TO OWNER:

CHP Raider Ranch TX Senior Housing Owner, LLC

c/o CNL Healthcare Properties, Inc.

CNL Center at City Commons

450 South Orange Avenue, 12th Floor

Orlando, Florida 32801-3736

Attention: Holly J. Greer, Esq., SVP and General Counsel and

Joseph T. Johnson, SVP and Chief Financial Officer

Office: 407-540-7500

Telecopier: 407-540-2544

E-mail: Holly.Greer@cnl.com

E-mail: Joseph.Johnson@cnl.com

With Copy To:

Lowndes, Drosdick, Doster, Kantor & Reed, P.A.

215 N. Eola Drive

Orlando, FL 32801

Attention: William T. Dymond, Jr., Esq.

Office: 407-418-4600

Telecopier: 407-843-4444

E-mail: William.Dymond@lowndes-law.com

TO MANAGER (only to be given with respect to matters relating to Section 7(e)
(Management Agreement)):

Integrated Senior Living LLC

3110 W. Southlake Blvd.

Suite 120

Southlake, Texas 76092

Attn: Mr. Richard E. Simmons

 

19



--------------------------------------------------------------------------------

And

South Bay Partners, Ltd.

5307 East Mockingbird Lane

Suite 1010

Dallas, Texas 75206

Attention: Mr. Charles D. Hammonds

With a copy to:

Arent Fox LLP

1717 K Street, N.W.

Washington, D.C. 20036-5342

Attn: Kenneth S. Jacob, Esq.

Service of any such notice or other communications so made shall be deemed
effective on the day of actual delivery (whether accepted or refused) as
evidenced by printed confirmation if by facsimile (provided that if any notice
or other communication to be delivered by facsimile or email attachment as
provided above cannot be transmitted because of a problem affecting the
receiving party’s facsimile machine or computer, the deadline for receiving such
notice or other communication shall be extended through the next business day),
as shown by the addressee’s return receipt if by certified mail, and as
confirmed by the courier service if by courier; provided, however, that if such
actual delivery occurs after 5:00 p.m. (local time where received) or on a non
business day, then such notice or communication so made shall be deemed
effective on the first business day after the day of actual delivery. Except as
expressly provided above with respect to certain email attachments, no
communications via electronic mail shall be effective to give any notice,
request, direction, demand, consent, waiver, approval or other communications
hereunder.

(b) If any term or provision of this Agreement or the application thereof to any
person or circumstance shall, to any extent, be invalid or unenforceable, the
remainder of this Agreement, or the application of such term or provision to the
persons or circumstances other than those as to which it is held invalid or
unenforceable, shall not be affected thereby; and, each term and provision of
this Agreement shall be valid and be enforced to the fullest extent permitted by
law.

(c) This Agreement contains the entire agreement between the parties hereto with
respect to the matters herein contained, and any agreement hereafter made shall
be ineffective to effect any change or modification, in whole or in part, unless
such agreement is in writing and signed by the party against whom enforcement of
the change or modification is sought.

(d) Neither Owner nor South Bay may assign all or part of this Agreement without
the prior written approval of the party. This Agreement shall be binding upon
and inure to the benefit of Owner and South Bay, as well as to their respective
successors and assigns, where permitted hereby.

 

20



--------------------------------------------------------------------------------

(e) Should any claim, action, or proceeding be commenced between the parties
arising out of or relating to the development and construction of the Project or
this Agreement, the party prevailing in that claim, action, or proceeding will
be entitled to recover from the non-prevailing party its reasonable attorneys’
fees and other expenses incurred in connection with that claim, action, or
proceeding.

(f) South Bay shall perform its services with integrity, and shall disclose and
avoid conflicts of interest. South Bay represents that it has not and shall not
pay or receive any contingent fees or gratuities to or from any other party in
connection with its services hereunder, to secure preferential treatment or
otherwise. South Bay shall deal at arm’s length with all third parties,
including affiliates of South Bay and any other persons with which South Bay or
its affiliates have a significant relationship. Other than in connection with
agreements or other arrangements between entities controlled by either Craig
Spaulding or Richard E. Simmons, if any affiliates of South Bay or any of these
other persons may become involved in the development and construction of the
Project, South Bay shall promptly disclose the affiliation or other relationship
to Owner, and shall not permit the involvement unless Owner consents in writing.

(g) Time is of the essence of this Agreement.

(h) THIS AGREEMENT HAS BEEN MADE AND EXECUTED IN, AND SHALL BE GOVERNED BY THE
LAWS OF, THE STATE OF TEXAS.

(i) Nothing contained herein shall be deemed to create a joint venture,
partnership, or similar relationship between the parties.

(j) This Agreement may be executed in any number of counterparts, each of which
shall constitute one and the same agreement. Facsimile copies of this Agreement
shall be deemed originals for purposes of determining the enforceability of this
Agreement.

(k) Except as Owner may otherwise agree in writing, South Bay shall keep
confidential and shall not disclose to any person any non-public information
relating to the Project, the Property, or Owner, except that South Bay may
disclose this information (a) to its officers, employees, attorneys, accountants
and representatives involved in this Agreement, (b) to the Project development
team and others who are under direct or indirect contract with the Owner or
South Bay, and their officers and employees, who need to know the information to
perform their work in connection with the Project, (c) to government officials
who need to know the content of the information to issue approvals or administer
applicable laws, and (d) as required by applicable laws. South Bay shall not
issue any public announcement or press release relating to the Project without
Owner’s specific prior written consent. This Section 14(k) will survive the
termination of this Agreement for one year.

(l) In connection with any litigation arising out of or relation to the
developmental and construction of the Project, the services to be provided
hereunder, or this Agreement, the parties waive all rights to have the dispute
resolved in a trial by jury.

 

21



--------------------------------------------------------------------------------

(m) This Agreement does not (a) confer any rights or remedies on any person
other than the signatory parties to this Agreement and their respective
successors and permitted assigns; (b) relieve or discharge the obligation or
liability of any third persons to any party; or (c) otherwise create any third
party beneficiary rights.

[Remainder of Page Intentionally Left Blank]

 

22



--------------------------------------------------------------------------------

EXECUTED as of the date first above written.

 

OWNER:

 

CHP RAIDER RANCH TX SENIOR

HOUSING OWNER, LLC,

a Delaware limited liability company

By:   /s/ Tracey B. Bracco Name: Tracey B. Bracco Title: Vice President

[Remainder of page intentionally left blank]

 

 

S-1

Signature Page to Development Services Agreement



--------------------------------------------------------------------------------

SOUTH BAY:

 

SOUTH BAY PARTNERS, LTD.,

a Texas limited partnership

By:   SBP Interests, L.L.C.,   its General Partner       By:  

/s/ Craig W. Spaulding

    Craig W. Spaulding, Manager

 

 

S-2

Signature Page to Development Services Agreement



--------------------------------------------------------------------------------

 

MANAGER:

 

INTEGRATED SENIOR LIVING LLC, a Texas limited liability company, only with
respect to its covenants and obligations contained in Section 7(e) of this
Agreement

By:   /s/ Craig W. Spaulding Name: Craig W. Spaulding Title: Manager

 

 

S-3

Signature Page to Development Services Agreement



--------------------------------------------------------------------------------

Exhibit “A”

[Intentionally Omitted]

Exhibit “B”

Development Budget(s)

[Intentionally Omitted]



--------------------------------------------------------------------------------

Exhibit “C”

Promoted Interest

1. Provided that NOI (as hereinafter defined) for a Phase (specifically
including capital event proceeds) meets or exceeds the Stabilized NOI Threshold
(hereinafter defined) for three consecutive months and is continuing on the date
that South Bay requests calculation of the Promoted Interest payment for such
Phase pursuant to Section 3, South Bay shall receive (to the extent triggered
under Section 3 of this Exhibit “C”) a Promoted Interest payment for such Phase
equal to the sum of the amounts calculated under Sections 1.a. and b:

a. (i) After Owner’s member(s) has achieved a twelve percent (12%) leveraged
internal rate of return (“IRR”) (IRR is defined according to the XIRR function
in Microsoft Excel) on its contributed capital, a payment equal to twenty
percent (20%) of the First Level Amount (hereinafter defined) to South Bay until
a fifteen percent (15%) IRR on its contributed capital has been achieved by
Owner;

(ii) Thereafter, a payment equal to thirty percent (30%) of the Second Level
Amount (hereinafter defined) to South Bay.

b. An additional amount equal to the sum of (i) the excess of (x) the
hypothetical amount of tax (including but not limited to Federal and State (if
any) income tax, net investment income tax, and employment tax) imposed on any
amount of the Promoted Interest payable to South Bay under this Agreement and
treated as service income assuming the highest marginal Federal and State, if
any, income tax rate applicable to an individual living in the State of Texas
over (y) the hypothetical amount of tax (including but not limited to Federal
and State, if any, income tax, net investment income tax, and employment tax)
imposed on any amount of the Promoted Interest payable to South Bay under this
Agreement if such amount was treated as a distribution of partnership profits to
a partner in a partnership assuming the highest marginal Federal and State, if
any, income tax rate applicable to an individual living in the State of Texas,
plus (ii) an amount to cover the taxes due on the amount determined under this
Section 1.b. Such amount calculated under this Section 1.b is intended to
compensate South Bay for the difference between the Promoted Interest being
characterized as an interest in partnership profits owned by a partner in the
partnership and it being characterized as a payment for services and shall be
interpreted accordingly.

2. a. “Stabilized NOI Threshold” shall mean the NOI level at which the parties
agree constitutes a Phase is stabilized, an amount which shall be agreed upon by
the parties on a Phase by Phase basis prior to the substantial completion of
each Phase.

b. “Distributable Amount” shall mean the aggregate amount distributed and
distributable by Owner to its member(s) on account of all operating cash flow
and capital event proceeds (which shall be deemed to include as hypothetical
capital event proceeds, the value of a Phase determined by appraisal pursuant to
Section 3.b.) from a Phase through the date on which the Promoted Interest
payment is calculated.

 

EXHIBIT C-1



--------------------------------------------------------------------------------

c. “First Level Amount” means the greater of (i) zero or (ii) the Distributable
Amount less the dollar amount necessary for Owner’s member(s) to achieve a
twelve percent (12%) IRR.

d. “Second Level Amount” means the greater of (i) zero or (ii) the Distributable
Amount less the dollar amount necessary for Owner’s member(s) to achieve a
fifteen percent (15%) IRR.

e. “NOI” shall be calculated for each Phase in the same fashion as set forth in
the Management Agreement, with “Revenues” and “Operating Expenses” being those
Revenues and Operating Expenses that are specifically attributable and/or
allocable to the Phase for which the Promoted Interest is to be calculated.

3. South Bay shall be permitted to request the calculation of the Promoted
Interest for a Phase upon a capital event occurring with respect to such Phase
(i.e., sale or refinancing of the applicable Phase (excluding individual villa
sales, construction financings, and any conveyance of the Phase to a party under
common control with Owner)) or at any time during the first five years after the
opening of the applicable Phase, subject to the NOI for such Phase having
reached the Stabilized NOI Threshold for three (3) consecutive months and at
such time:

a. If the trigger for the Promoted Interest calculation is a capital event, the
capital event proceeds component of the Distributable Amount (absent a request
by South Bay to use the appraisal process set forth below) shall be established
by the proceeds of all capital events to date.

b. If the trigger for the Promoted Interest is South Bay’s request or if South
Bay elects to use the appraisal process in the case of a capital event, South
Bay will select between the following appraisers: Integra Realty Services, Salus
Valuation Group, Inc. and Cushman or Wakefield (the “Appraiser”). The value
determined by the Appraiser (the “South Bay Appraised Value”) less an implied
two percent (2%) cost of sale will establish hypothetical capital event proceeds
for the Phase provided that the value of an portion(s) of the Phase previously
sold shall be determined based on the actual sale proceeds received by Owner for
such portion(s) of the Phase. Owner shall make payment of the Promoted Interest
to South Bay within thirty (30) days of receipt of a written notice from South
Bay requesting payment of the Promoted Interest, which notice, to be effective,
shall include a complete copy of the appraisal prepared by the Appraiser and the
calculation and supporting documentation used by South Bay to determine NOI.
Owner shall have the right to object to either (1) the South Bay Appraised Value
or (2) the methodology for the calculation of NOI, by delivery of written
counter-notice to South Bay within the aforementioned thirty (30) day period
(failure to deliver such written counter-notice being deemed a waiver by Owner
to object to such matters). Upon delivery of such counter-notice, Owner shall
have the right to engage a different Appraiser should it disagree with the
appraisal submitted by South Bay and/or to prepare and recommend an alternative
methodology for calculating NOI. Owner and South Bay will then (1) work in good
faith to reach an agreed upon value for the Phase and/or calculation of NOI or
(2) submit the question to an independent third party for resolution.

 

EXHIBIT C-2